DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/747,351 and response filed on 25 August 2021 and interview with Applicant on 22 September 2021.

Election/Restrictions
Claims 1-4, 6-14 are allowable. The restriction requirement between the linked claims , as set forth in the Office action mailed on 23 February 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/23/2021 is withdrawn.  Claims 5, 15-40, directed to linked claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Lloyd (Reg. No. 35,589) on 22 September 2021.
The application has been amended as follows:  
Claim 1: A firearm, in particular for shooting cartridge ammunition, the firearm comprising a weapon chassis (3) and a weapon system support (4), each respectively comprising a corresponding engagement contour (10) having a spacing pattern by means of which the weapon chassis (3) and the weapon system support (4) can be axially positioned differently relative to each other to change length of the magazine well in order to adapt to different cartridge lengths. 
Claim 2: The firearm according to claim 1, characterized in that a plurality of bores (41) are provided in the respective weapon chassis (3) and weapon system support (4) such that the corresponding engagement contours (10) are securable 
Claim 5:  The firearm according to claim 1, characterized in that the magazine well (8) on the weapon chassis (3) is embodied in such a way that at a rear transverse edge of the magazine well (8), a magazine mount (9) for detachably mounting a magazine (55) is provided and at the front, the magazine well (8) is delimited by a base plate (50), which  positioned on the weapon chassis (3) by means of a spacing pattern using corresponding engagement means comprising corresponding contours (10); to change the length of the magazine well (8) in order to adapt to different cartridge lengths, a shoulder support device (2), which is vertically movable and detachable, is axially affixed to a receptacle (56) on the weapon chassis (3) at one end and, by means of corresponding contours (10), are movable axially relative to the weapon system support (4).
Claim 6:  The firearm according to claim 1, characterized in that the weapon chassis (3) and the weapon system support (4) are positioned one after the other from bottom to top, the firearm comprising:
a bolt having a bolt travel path between a forward position in which the bolt seals a cartridge chamber and a rearward position in which the bolt allows insertion of a cartridge from a magazine;
a pistol grip assembly (7); and
a shoulder support device (2) that constitutes end of the firearm at rear; 

Claim 7:  The firearm according to claim 1, characterized in that a plurality of engagement contour elements are provided on at least a first one of: a shoulder support device (2), the weapon chassis (3), the weapon system support (4), a weapon system apparatus (5), a pistol grip assembly (7), and a base plate (50); the plurality of engagement contour elements extending transversely relative to a longitudinal axis of the firearm and arranged in a spacing pattern; and a correspondingly shaped engagement contour (10) is provided on at least a second one of: the shoulder support device (2), the weapon chassis (3), the weapon system support (4), the weapon system apparatus (5), the pistol grip assembly (7), and the base plate (50);[[,]] wherein the engagement contour (10) is arranged in a corresponding spacing pattern relative to the plurality of engagement contour elements.
Claim 8:  The firearm according to claim 1, characterized in that engagement contour (10) has a top and a bottom and comprises double projections, both on the top and on the bottom, each arranged in a respective spacing pattern wherein the respective spacing patterns correspond to one another and are offset from each other by a half a space of the spacing pattern such that crests (12) of the projections on the top align with troughs (13) of the projections on the bottom.
Claim 10:  The firearm according to claim 1, characterized in that the corresponding engagement contour (10) comprises wave crests (12), wave troughs 
Claim 15:  The firearm according to claim 1, comprising a barrel receptacle having a receiving sleeve (20) with a receiving region (22) for a hand guard and mounting device (6); wherein the receiving region (22) has an octagonal cross-section smaller than remaining cross-section of the receiving sleeve (20) so that the receiving sleeve (20) tapers with a step (23) to the receiving region (22) and the hand guard and mounting device (6) is a correspondingly embodied tube, having eight surfaces dimensioned so that is slidable axially over the receiving region (22) in a form-fitting way until it comes into contact with the step (23); the receiving region (22) and the hand guard and mounting device (6) recesses are provided in axial succession in a predetermined spacing pattern in each of the eight surfaces of the hand guard and mounting device (6) and in the receiving region (22), receiving regions (24) for receiving locking pieces (25) are present have screw holes and a groove (26) for receiving an immobilizing projection of a fastening piece (31); wherein a plurality fastening pieces (31) are positioned in radial succession. 
Claim 16:  The firearm according to claim 15, characterized in that immobilization of the receiving sleeve (20) takes place indirectly via the hand guard and mounting device (6) by means of fastening pieces (31); the radially movable fastening pieces (31) positioned in front of the receiving region (22) and movable radially on the weapon system support (4) and able to engage in lower adjacent apertures (32) in the hand guard and mounting device (6); the radially movable fastening pieces (31)  move radially in a guided fashion; two guide tongues (33) extend transversely outward and upward relative to a longitudinal axis of the  in accordance with angle of support for the hand guard and mounting device (6); and the  also has guide pins (34)  diagonally in guide slots (35) of the weapon system support (4), and a clamping bolt (36) is provided, which acts axially on a narrow end of the , is spring-loaded, and holds the  in a position in which it is raised out of its adjacent aperture (32) to a maximum degree.
Claim 17:  The firearm according to claim 1, characterized in that the firearm has a breech system, having a bolt receiver (102) and a bolt (103); the 
characterized in that the corresponding first and second  (116, 144) are embodied as receiving and bolt thread segments, respectively (116, 144), with or without a pitch; the respective  (116, 144) each having at least one thread comb (117, 146); and
a rear flank (119) of the at least one thread comb (146) of the bolt head (125) is inclined away from the direction of fire and a corresponding rear flank (148) of the at least one thread comb (117) of the bolt receiver (102) is inclined in the direction of fire.
Claim 19:  The firearm according to claim 18, characterized in that the front flanks (118, 147) rear flanks (119, 148).
Claim 20:
Claim 21:  The firearm according to claim 17, characterized in that the bolt head (125) is supported in rotary fashion on a bolt carrier (160) and there is also a bolt body (133), which is able to slide on a bolt head shaft (126) of the bolt head (125), and between the bolt body (133) and the bolt carrier (160), there is at least one compression spring,  to the bolt body (133) in the direction toward the bolt head (125); and bolt head shaft (126) and the bolt body (133),  means (135, 136) that produce a rotation of the bolt head (125) when the bolt body (133) is slid on the bolt head shaft (126).
Claim 22:  The firearm according to claim 17, characterized in that the bolt receiver (102) has a plurality of cylinder segments (111), each with a respective thread segment (116) having at least one thread comb (117); and betweenthe cylinder segments (111), there are slots (114) positioned in a circumferential wall (112) of the bolt receiver (102) from a radial inside to a radial outside and extend into the circumferential wall (112) at least to a bottom of thread comb (117) or extend all the way through the  wall (112).
Claim 23:  The firearm according to claim 17, characterized in that a plurality of  (144) respective thread (146) are embodied on the bolt head (125); and adjacent to the  (144),  flutes (145)depth thread combs (146) so that the flutes (145) interrupt a thread helix of the thread combs.
Claim 24:  The firearm according to claim 1,  a lock system having at least two lever arms (352, 351) connected to an axle or shaft (358) in articulating fashion of a dead point in which  maximally extended; and one of the  is embodied as a hammer for a firing pin (330). 
Claim 25:  The firearm according to claim 24, characterized in that a  side of the dead point closer to the firing pin (330) defines a released position and a pivot to  side of the dead point defines a safety position.
Claim 26:
Claim 27:  The firearm according to claim 25, characterized in that in the released position, a lever (352) a latch (373) in a detachable way with a latch counterpart or surface of a sear bar .
Claim 28:  The firearm according claim 24, characterized in that the system is positioned above  bolt travel path.
Claim 29:  The firearm according to claim 28, characterized in thatto a sear bar  positioned above the bolt path. 
Claim 30:  The firearm according to claim 29, wherein the trigger transmission lever (306) is positioned at a free end (399) diametrically opposite from a free end (400) of the sear bar  toward the underside of the the trigger transmission lever (306) supported in articulating fashion in the trigger slide; the trigger transmission lever (306) so that 
Claim 31:  The firearm according to claim 29, characterized in that in a cocked, unreleased position of the lock, the sear bar engages in a latch (372) or latch recess in cylindrical region (368) of 352); the underside of end 400) of the sear bar  serves as latch counterpart element for a flat latch surface (formed by the recess, which extends axially relative to hammer rotation axle, so that the lock holds in opposition to pressure of a spring [[– ]]against a hammer bar (304), which is connected in articulating fashion to  lever arm (351) and is held by the sear bar  when surface of the sear bar is resting against or on the surface.
Claim 32:
Claim 33:  The firearm according to claim 29, characterized in that a safety is provided; the safety comprises a safety rod (385); and the safety rod has means (350; 395, 396)[[,]] which are embodied to cooperate with counterpart means (377, 378) of  (352) in such a way that to activate the safety, the means (350; 395, 396; 377, 378) pivots a toggle lever out of released position through the dead point into safety position and to deactivate the safetyout of the safety position through the dead point into the released position.
Claim 34:  The firearm according to claim 24, characterized in that the lock has a hammer arrangement has a hammer and at least one hammer actuating lever arm; the hammer  pivotable around a rotation axle toward and away from a firing pin (330) and at least one hammer actuating lever arm  linked to the hammer by means of a rotation axle; the rotation axle  positioned remote from the rotation axle on the hammer; and the hammer and hammer actuating lever arm form a toggle lever, which can be pivoted around the rotation axle  to both sides of  dead point.
Claim 35:  The firearm according to claim 33, characterized in that  the safety rod () has two oblique surfaces,  an inclination oriented in the same direction, and the  a 
Claim 36:  The firearm according to claim 35, characterized in that in the safety position the pin rests against flute bottom of a flute in the safety rod, which blocks the movement of the pin and the hammer arrangement into the released position.
Claim 37:  The firearm according to claim 33, the breech a locking pin and the safety rod has a catch, lug, or pocket, which, when the safety is activated, is placed around the pin or rests against the pin.
Claim 38:  The firearm according claim 33, characterized in that on the safety rod, there is a safety transmission lever  to transmit the movement of a safety slider positioned at the underside of the , to the safety rod  at the top of the ; the safety transmission lever  positioned at a free end of the safety rod and at the underside of the  supported in articulating 
Claim 39:  The firearm according to claim 38, characterized in that the trigger transmission lever (306) and the safety transmission lever are embodied as C-shaped, ring-shaped, bracket-shaped, or question mark-shaped.
Claim 40:  The firearm according to claim 33, characterized in that the toggle lever is embodied  a hammer lever arm (351) and a guide lever arm (352); the hammer lever arm (351) is an elongated component, end (353) of is connected to a hammer bar (304), and at end (353), the hammer lever arm (351) is able to swivel around a rotation axle (354); the rotation axle (354) cooperates with two cheeks (355), which are positioned at one end of the hammer bar (304) and the end (353) between , and passes through the end (353) so that the hammer lever arm (351) is able to rotate around the axle (354).

Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Remarks presented by the Applicant on 25 August 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN COOPER/Primary Examiner, Art Unit 3641